September 29, 2011 VIA EDGAR U.S. Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC 20549 Attn: Dominic J. Minore Re: Delaying Amendment for Security Income Fund on behalf of Rydex | SGI Municipal Fund Registration Statement on Form N-14 (File No. 333-176853) Ladies and Gentlemen: Pursuant to Rule473 under the Securities Act of 1933, as amended (the “Securities Act”), Security Income Fund (the “Registrant”) is hereby filing a delaying amendment with respect to its registration statement on FormN-14 (the “Registration Statement”) relating to the proposed reorganization of TS&W / Claymore Tax-Advantaged Balanced Fund with and into Rydex | SGI Municipal Fund, a newly created series of the Registrant. The Registration Statement was filed with the U.S. Securities and Exchange Commission (the “Commission”) on September 15, 2011, pursuant to Rule488 under the Securities Act. The Registrant hereby amends the Registration Statement to delay its effective date until the Registrant shall file a further amendment which specifically states that the Registration Statement shall thereafter become effective in accordance with Section8(a) of the Securities Act or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to Section8(a), may determine. Pursuant to the requirements of the Securities Act and Rule478 thereunder, this delaying amendment has been signed on behalf of the Registrant, in the City of Topeka and State of Kansas on the 29th day of September, 2011. No fees are required in connection with this filing.If you have any questions or comments, please do not hesitate to contact Julien Bourgeois at Dechert LLP, counsel to the Registrant, at (202)261-3451. Sincerely, /s/ Amy J. Lee Amy J. Lee Vice President and Secretary Security Income Fund One Security Benefit Place ● Topeka, Kansas 66636-0001
